
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.6


INDEMNIFICATION AGREEMENT
Officer of Carreker Corporation


        This Indemnification Agreement (this "Agreement") dated as
of                        , is between Carreker Corporation, Inc., a Delaware
corporation (the "Company"), and the undersigned officer of the Company (the
"Indemnitee"), with reference to the following facts:

        The Indemnitee is currently serving as an officer of the Company and the
Company desires that the Indemnitee continue in such capacity. The Indemnitee is
willing, under certain circumstances, to continue serving as an officer of the
Company.

        Section 145 of the General Corporation Law of the State of Delaware,
under which law the Company is organized, empowers a corporation to indemnify a
person serving as a director, officer, employee or agent of the corporation and
a person who serves at the request of the corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, and such Section 145 and the bylaws of the Company specify
that the indemnification set forth in said Section 145 and in the bylaws,
respectively, shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any bylaw, agreement, vote of
stockholders or disinterested directors or otherwise.

        In order to induce the Indemnitee to serve as an officer of the Company,
the Company hereby agrees to indemnify the Indemnitee as follows:

1.Indemnity.    The Company shall indemnify the Indemnitee and his or her
executors, administrators or assigns, for any Expenses (as defined below) that
the Indemnitee is or becomes obligated to pay in connection with any Proceeding.
As used in this Agreement the term "Proceeding" shall include any threatened,
pending or completed claim, action, suit, investigation or proceeding, whether
brought by or in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which the Indemnitee may be
or may have been involved as a party, witness or otherwise, by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged error or misstatement or misleading statement made or
suffered by the Indemnitee, by reason of any actual or alleged action taken by
him or her or of any actual or alleged inaction on his or her part while acting
as such director or officer, or by reason of the fact that he or she was serving
at the request of the Company as a director, trustee, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise;
provided, however, that Indemnitee shall not be entitled to indemnification
hereunder to the extent that Indemnitee did not act in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company, and, in the case of a criminal proceeding, in addition
had reasonable cause to believe that his or her conduct was unlawful. As used in
this Agreement, the term "other enterprise" shall include (without limitation)
employee benefit plans and administrative committees thereof, and the term
"fines" shall include (without limitation) any excise tax assessed with respect
to any employee benefit plan. Any corporation, partnership, limited liability
company or other entity on behalf of which Indemnitee may be deemed to be acting
in connection with his or her service to the Company shall be entitled to the
benefits of the indemnity provided for by this Agreement to the same extent and
under the same conditions upon which Indemnitee is entitled to such indemnity.

2.Expenses.    As used in this Agreement, the term "Expenses" shall include,
without limitation, damages, judgments, fines, penalties, settlements and costs,
attorneys' fees and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

--------------------------------------------------------------------------------

3.Enforcement.    If a claim or request under this Agreement is not paid by the
Company, or on its behalf, within 30 calendar days after a written claim or
request has been received by the Company, then the Indemnitee may at any time
thereafter bring suite against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Indemnitee shall be
entitled to be paid also the Expenses of prosecuting such suit. The burden of
proving that the Indemnitee is not entitled to indemnification for any reason
shall be upon the Company.

4.Subrogation.    Upon any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

5.Exclusions.    The Company shall not be liable under this Agreement to pay any
Expenses in connection with any claim made against the Indemnitee:

(a)to the extent that payment is actually made to the Indemnitee under a valid,
enforceable and collectible insurance policy;

(b)to the extent that the Indemnitee is indemnified and actually paid otherwise
than pursuant to this Agreement;

(c)in connection with a judicial action by or in the right of the Company, in
respect of any claim, issue or matter as to which the Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

(d)if and to the extent that it is proved by final, non-appealable judgment in a
court of law or other final adjudication to have been based upon or attributable
to the Indemnitee's in fact having gained any personal profit or advantage to
which he or she was not legally entitled;

(e)for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934, as amended, and amendments thereto or similar provisions of any
state statutory law or common law; or

(f)for any judgment, fine or penalty which the Company is prohibited by
applicable law from providing indemnity hereunder.



6.Indemnification of Expenses of Successful Party.    Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against any and all Expenses incurred in
connection therewith.

7.Partial Indemnification.    If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses to which
the Indemnitee is entitled.

INDEMINIFICATION AGREEMENT                                        
                                                             Page:  2

--------------------------------------------------------------------------------

8.Advance of Expenses.    Expenses incurred by the Indemnitee in connection with
any Proceeding, except the amount of any settlement, shall be paid by the
Company in advance promptly upon request of the Indemnitee that the Company pay
such expenses. The Indemnitee hereby undertakes to repay to the Company the
amount of any Expenses theretofore paid by the Company to the extent that it is
ultimately and finally determined or that the Indemnitee is not entitled to
indemnification.

9.Notice of Claim.    The Indemnitee, as a condition precedent to his or her
right to be indemnified under this Agreement, shall give to the Company notice
in writing as soon as practicable of any claim made against him or her for which
indemnity will or could be sought under this Agreement, but a failure to give
such notice will affect the obligations of the Company hereunder only to the
extent that the Company is actually and materially prejudiced thereby. Notice to
the Company shall be given at its corporate headquarters and shall be directed
to the corporate secretary (or such other addressee as the Company shall
designate in writing to the Indemnitee); notice shall be deemed received if sent
by prepaid mail properly addressed, the date of such notice being the date
postmarked. In addition, the Indemnitee shall give the Company such information
and cooperation as it may reasonably require in connection with such claim.

10.Counterparts.    This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.

11.Indemnification Hereunder Not Exclusive.    Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee's right to indemnification under
any provision of the Certificate of Incorporation or bylaws of the Company and
amendments thereto or under law.

12.Governing Law.    This Agreement shall be governed by and construed in
accordance with Delaware law, without giving effect to the principles of
conflict of laws thereof.

13.Saving Clause.    Wherever there is conflict between any provision of this
Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail, but in such event the affected provisions of
this Agreement shall be curtailed and restricted only to the extent necessary to
bring them within applicable legal requirements.

14.Coverage.    The provisions of this Agreement shall apply with respect to the
Indemnitee's service as an officer of the Company prior to the date of this
Agreement and with respect to all periods of such service after the date of this
Agreement, even though the Indemnitee may have ceased to be an officer of the
Company.

15.Successors and Assigns.    This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and permitted assigns.

INDEMINIFICATION AGREEMENT                                        
                                                             Page:  3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and signed as of the day and year first above written.

  CARREKER CORPORATION, INC.
 
By:
 
       

--------------------------------------------------------------------------------

  Printed Name:          

--------------------------------------------------------------------------------

  Title:          

--------------------------------------------------------------------------------


 
INDEMNITEE
 
By:
 
       

--------------------------------------------------------------------------------

  Printed Name:          

--------------------------------------------------------------------------------

  Title:          

--------------------------------------------------------------------------------

INDEMINIFICATION AGREEMENT                                        
                                                             Page:  4

--------------------------------------------------------------------------------



QuickLinks


INDEMNIFICATION AGREEMENT Officer of Carreker Corporation
